     Case 2:21-cv-00350-GMN-BNW Document 17 Filed 04/12/21 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   COMMONWEALTH LAND TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        THE BANK OF NEW YORK MELLON FKA             Case No.: 2:21-cv-00350-GMN-BNW
19
        THE BANK OF NEW YORK AS TRUSTEE
        FOR THE CERTIFICATEHOLDERS OF THE             STIPULATION AND PROPOSED
20
        CWABS, INC., ASSET-BACKED                     ORDER EXTENDING
        CERTIFICATES, SERIES 2005-3,                  DEFENDANT COMMONWEALTH
21
                                                      LAND TITLE INSURANCE
                            Plaintiff,                COMPANY’S TIME TO RESPOND
22
                                                      TO MOTION FOR REMAND [ECF
                     vs.                              No. 9] AND MOTION FOR FEES
23
                                                      AND COSTS [ECF No. 10]
        FIDELITY NATIONAL TITLE GROUP,
24
        INC., et al.,                                 (First Request)
25
                            Defendants.
26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     609057.1
     Case 2:21-cv-00350-GMN-BNW Document 17 Filed 04/12/21 Page 2 of 4



1               Defendant Commonwealth Land Title Insurance Company (“Commonwealth”) and
2    Plaintiff The Bank of New York Mellon (“BONY”) (collectively, the “Parties”), by and through
3    their counsel of record, hereby stipulate and agree as follows:
4               1. On March 1, 2021, BONY filed its Complaint in the Eighth Judicial District Court,
5                  Case No. A-21-830292-C [ECF No. 1-1];
6               2. On March 1, 2021, Commonwealth filed a Petition for Removal to this Court [ECF
7                  No. 1];
8               3. On March 31, 2021, BONY filed a Motion for Remand [ECF No. 9] and Motion for
9                  Costs and Fees [ECF No. 10];
10              4. Commonwealth’s deadline to respond to BONY’s Motion for Remand and Motion for
11                 Costs and Fees is April 14, 2021;
12              5. Commonwealth’s counsel is requesting an extension until May 6, 2021, to file its
13                 response to the pending Motion for Remand and Motion for Costs and Fees;
14              6. Commonwealth requests a brief extension of time to respond to the Motion for
15                 Remand and Motion for Costs and Fees to afford it additional time to respond to the
16                 legal arguments set forth in BONY’s motions;
17              7. BONY does not oppose the requested extension;
18              8. This is the first request for an extension which is made in good faith and not for
19                 purposes of delay;
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     609057.1
     Case 2:21-cv-00350-GMN-BNW Document 17 Filed 04/12/21 Page 3 of 4



1               IT IS SO STIPULATED that Commonwealth’s deadline to respond to BONY’s Motion
2    for Remand [ECF No. 9] and Motion for Costs and Fees [ECF No. 10] is hereby extended through
3    and including May 6, 2021.
4

5    Dated: April 9, 2021                       EARLY SULLIVAN WRIGHT
                                                 GIZER & McRAE LLP
6
                                                By:     /s/-- Sophia S. Lau
7                                                      SCOTT E. GIZER
                                                       SOPHIA S. LAU
8                                                      Attorneys for Defendant COMMONWEALTH
                                                       LAND TITLE INSURANCE COMPANY
9

10   Dated: April 9, 2021                       SINCLAIR BRAUN LLP
11                                              By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
12
                                                       Attorneys for Defendant COMMONEALTH
                                                       TITLE INSURANCE COMPANY
13

14
     Dated: April 9, 2021                       WRIGHT FINLAY & ZAK, LLP
15
                                                By:     /s/-Lindsay D. Robbins
16                                                     LINDSAY D. ROBBINS
                                                       Attorneys for Plaintiff THE BANK OF NEW
17                                                     YORK MELLON

18

19

20
         IT IS SO ORDERED.

21                   12 day of April, 2021.
         Dated this ____

22

23
         ___________________________
24       Gloria M. Navarro, District Judge
         UNITED STATES DISTRICT COURT
25

26

27

28
                                                   2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     609057.1
     Case 2:21-cv-00350-GMN-BNW Document 17 Filed 04/12/21 Page 4 of 4



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on April 9, 2021, I electronically filed the foregoing with the Clerk
4    of the Court using the CM/ECF system which will send notification of such filling to the
5    Electronic Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                   /s/ D’Metria Bolden
                                                      D’METRIA BOLDEN
11
                                                      An Employee of EARLY SULLIVAN
12                                                    WRIGHT GIZER & McRAE LLP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     609057.1
